t c summary opinion united_states tax_court james m melton petitioner v commissioner of internal revenue respondent docket no 7880-04s filed date timothy g patterson for petitioner bradley c plovan for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issues are whether petitioner is entitled to a sec_151 dependency_exemption deduction for two children and a sec_24 child_tax_credit for one child at the time the petition was filed petitioner resided in baltimore maryland background the facts are stipulated petitioner was married to brenda sue melton and they are the parents of two children in they were divorced the judgment of divorce provided that the parties are granted the permanent joint care and custody of the children subject_to the following arrangements petitioner would have custody of the children beginning on saturday morning through the end of the school day on monday except for the second weekend of each month petitioner had the right to visit with and have the children with him every wednesday morning until the end of the school day the children would spend approximately one-half of their time with each parent on major holidays petitioner would have the children the first weeks of july and august of each year with respect to taxes petitioner would be entitled to the federal and state tax deductions attributed to the children so long as his support payments entitle him to same under irs guidelines the judgment was approved by the attorneys for the parties brenda sue melton did not sign the judgment on hi sec_2001 federal_income_tax return petitioner claimed dependency_exemption deductions for both children and a child_tax_credit for one child respondent disallowed the dependency_exemption deductions and the child_tax_credit a dependency_exemption deduction discussion2 sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a dependent if the taxpayer provides over half of the support for the dependent under sec_152 in the case of a minor dependent whose parents are divorced separated under a written_agreement or who have lived apart at all times during the last months of the calendar_year and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent petitioner contends that he is the custodial_parent he argues that in computing which parent had greater custodial time the time set forth in the judgment of divorce should be we decide the issues in this case without regard to the burden_of_proof see 116_tc_438 considered his time and then one-half of the remaining time is his custodial time we disagree we believe that the former wife had custody during the times not specifically set forth in the judgment petitioner is not the custodial_parent and is not entitled to the dependency_exemption deductions under sec_152 a noncustodial_parent may be entitled to the exemption if one of three exceptions in sec_152 is satisfied the only exception relevant to this case is contained in sec_152 sec_152 provides that a child shall be treated as having received over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date further provides the written declaration may be made on a form to be provided by the service for this purpose temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir pursuant to the regulations the internal_revenue_service issued form_8332 release of claim to exemption for child of divorced or separated parents as a way to satisfy the written declaration requirement of sec_152 form_8332 instructs the taxpayer to provide the names of the children for whom exemption claims were released the years the claims are released the signature of the custodial_parent to confirm their consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption if form_8332 is not used a statement conforming to the substance of form_8332 must be used see 114_tc_184 sec_1 4t a q a-3 temporary income_tax regs supra petitioner did not attach a written declaration internal_revenue_service form or other statement signed by the custodial_parent to his return see sec_152 and b petitioner therefore did not establish entitlement to the dependency_exemption deductions for the year in question see paulson v commissioner tcmemo_1996_560 although the judgment of divorce provides that petitioner may be entitled to the dependency_exemption deduction it cannot by its own terms determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 petitioner’s remedy is to enforce the former wife’s compliance with an order from the state court b child_tax_credit sec_24 provides that a taxpayer may claim a child_tax_credit for each qualifying_child as relevant here a qualifying_child is defined as an individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 petitioner did not establish entitlement to a dependency_exemption deduction under sec_151 therefore he is not entitled to claim the child_tax_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
